DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on March 4, 2021.  Claims 1-19 were pending.  Claims 1, 6, 9, 11, 13, 15-16 were amended. Claim 20 was cancelled by applicants.

Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 112(b), the applicants stated “Applicant amends claims 9 and 11-15 remedy the indefinite language highlighted by the Office. Applicant respectfully requests the Office withdraw the rejection.”  The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated "Applicant amends independent claims 1,6, and 16 to include the allowable subject matter from claim 20. Applicant respectfully requests the Office withdraw the 103 rejection for each of the aforementioned independent claims and any claims depending from those claims.”  The 

Election/Restrictions
4.	Claims 1, 6, 16 are allowable. The restriction requirement between Species 1A, 1B and Species 2A, 2B , as set forth in the Office action mailed on 05/27/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Species 1A and Species 1B is withdrawn.  Claim 8, directed to Species 1B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 19, directed to non-elected Species 2A is withdrawn from consideration because it does not require all the limitations of an allowable claim 16 because the allowed claim 16 is drawn to the elected Species 2B.  It is noted that claim 19 is cancelled by the Examiner’s Amendment as discussed below.
5.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER'S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
8.	Authorization for this examiner’s amendment was given in an interview with Jason D. Mehigan (Reg. No. 64,307) on March 9, 2021.
The application has been amended as follows: 
	In the claim 

	Please cancel non-elected claim 19.


Allowable Subject Matter
9.	Claims 1-18 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: The cited prior arts fail to disclose or suggest the ion energy distribution has at least two peaks for the second type of ion, a first peak at lower energies than at least one peak for the first type of ion and a second peak at higher energies than the at least one peak for the first type of ion, the controlling the ion energy distribution is used to enhance the second peak of the second type of ion.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713